DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/756,972, filed on April 17, 2020. Claims 1-18 are pending in this application and have been rejected below. 

Priority
The Examiner has noted this Application claims Foreign Priority from Japan Application  JP2017-202195 filed October 18, 2017.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in “data division unit”, “ selection unit”, “output unit” , “cell division unit”, “generation unit” , “acquisition unit” and “reception unit”  in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As stated in the Claim Interpretation section , “data division unit”, “ selection unit”, “output unit” , “cell division unit”, “generation unit” , “acquisition unit” and “reception unit”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 1 and Claim 2 state “data division unit”, “ selection unit”, “output unit” , “cell division unit”, “generation unit” , “acquisition unit” and “reception unit”   but there is no corresponding (computer and algorithm) for the functions recited. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The dependent claims 3-8 are rejected under 35 U.S.C. 112(b) because they depend on claim 1 and claim 2. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-8 are directed to an apparatus for forecasting risk, Claims 9-16 are directed to a method for forecasting risk and 17-18 are directed to an article of manufacture for forecasting risk.
Claim 1 and Claim 2 recite an apparatus for forecasting risk, Claim 9 and Claim 10 recite a method for forecasting risk and Claim 17 and Claim 18 are directed to an article of manufacture for forecasting risk, which include dividing risk occurrence history data of a target region into training data used for computing a risk value for each of combinations of a distribution function spatially and temporally representing a risk distribution in the target region, a spatial parameter of the distribution function, and a temporal parameter of the distribution function, and evaluation-value computation data used for evaluating a combination of the distribution function, the spatial parameter, and the temporal parameter; selecting one combination from among combinations of the distribution function, the spatial parameter, and the temporal parameter, based on an evaluation value for each of the combinations computed based on a risk value for each of the combinations based on the training data and the evaluation-value computation data; and outputting a risk forecasting result of the target region, by using the one combination selected; dividing a target region into a plurality of cells; generating a plurality of combinations of a distribution function spatially and temporally representing a risk distribution in the target region, a spatial parameter of the distribution function, and a temporal parameter of the distribution function; computing an evaluation value for each of the combinations, by using risk occurrence history data for each of the cells from among risk occurrence history data of the target region, and selecting one combination from among the plurality of combinations, based on the evaluation value for the each combination; and outputting a risk forecasting result of the target region, by using the one combination selected. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity”- mitigating risk.  The recitation of   “data division unit”, “ selection unit”, “output unit” , “cell division unit”, “generation unit” , “acquisition unit” and “reception unit” nothing in the claim elements preclude the step from being “Methods of Organizing Human Activity”- mitigating risk  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The  “data division unit”, “ selection unit”, “output unit” , “cell division unit”, “generation unit” , “acquisition unit” and “reception unit” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in risk analysis. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “data division unit”, “ selection unit”, “output unit” , “cell division unit”, “generation unit” , “acquisition unit” and “reception unit”  is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 3-8, and 11-15 recite the additional elements acquiring a cell coverage ratio representing a ratio of cells to which personnel or a moving body can be sent, to the plurality of cells, wherein computing the evaluation value, based on the cell coverage ratio; determining a combination to be used for generating the risk forecasting result, based on a second cell coverage ratio input independently of the cell coverage ratio and set as a forecasting condition; computing, as the evaluation value, a coefficient of correlation computed, based on a risk value for each combination of the distribution function, the spatial parameter, and the temporal parameter, and a risk occurrence count based on the risk occurrence history data; setting a plurality of sample time instants in a specified period, and computes the evaluation value for each of the combinations, by using risk values computed based on the combinations and data in a predetermined time before the sample time instants among the risk occurrence history data, and data within a predetermined time after the sample time instants among the risk occurrence history data ; receiving input for specifying a type of risk, wherein selecting data related to the type of risk specified by the input for specifying, from among the risk occurrence history data of the target region; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claim 1-2, 9-10 and 17-18. Furthermore, the claims 3-8 recite the additional element of “selection unit”, “acquisition unit”, “output unit” , “reception unit”, and “generation unit”  which is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 





Reasons Claims are Patentably Distinguishable from the Prior Art
Examiner analyzed Claims 1-18 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. 

In regards to Claim 1 (similarly Claim 9 & Claim 17) and Claim 2 (similarly Claim 10 & Claim 18), the prior art does not teach or fairly suggest: 
 “… a data division unit that divides risk occurrence history data of a target region into training data used for computing a risk value for each of combinations of a distribution function spatially and temporally representing a risk distribution in the target region, a spatial parameter of the distribution function, and a temporal parameter of the distribution function, and evaluation-value computation data used for evaluating a combination of the distribution function, the spatial parameter, and the temporal parameter; a selection unit that selects one combination from among combinations of the distribution function, the spatial parameter, and the temporal parameter, based on an evaluation value for each of the combinations computed based on a risk value for each of the combinations based on the training data and the evaluation-value computation data; and an output unit that outputs a risk forecasting result of the target region, by using the one combination selected by the selection unit.”

“… a cell division unit that divides a target region into a plurality of cells; a generation unit that generates a plurality of combinations of a distribution function spatially and temporally representing a risk distribution in the target region, a spatial parameter of the distribution function, and a temporal parameter of the distribution function; a selection unit that computes an evaluation value for each of the combinations, by using risk occurrence history data for each of the cells from among risk occurrence history data of the target region, and selecting one combination from among the plurality of combinations, based on the evaluation value for the each combination; and an output unit that outputs a risk forecasting result of the target region, by using the one combination selected by the selection unit.”
Examiner finds that Sinha et al. (U.S. PG Publication 20160321563) teaches An optimized artificial intelligence machine may: receive information indicative of the times, locations, and types of crimes that were committed over a period of time in a geographic area; receive information indicative of the number and locations of patrol agents that were patrolling during the period of time; build a learning model based on the received information that learns the relationships between the locations of the patrol agents and the crimes that were committed; and determine whether and where criminals would commit new crimes based on the learning model and a different number of patrol agents or locations of patrol agents. The optimized artificial intelligence machine may determine an optimum location of a pre-determined number of patrolling agents to minimize the number or seriousness of crimes in a geographic area based on the learned model of the relationships between the locations of the patrol agents and the crimes that were committed, and may automatically activate or position one or more of the patrolling agents in accordance with the determination. (see Abstract). In particular, Sinha discloses determining an optimum location of a pre-determined number of patrolling agents to minimize the number or seriousness of crimes in a geographic area based on the learned model of the relationships between the locations of the patrol agents and the crimes that were committed (see par. 0011).  
Robertson et al. (U.S. Patent 9129219) teaches systems and methods for generating crime risk forecasts and conveying the forecasts to a user (see Abstract). In particular, Robertson discloses collecting and maintaining information on historical law enforcement officer patrol activity in or near a target area and presenting such information in conjunction with a crime risk forecast for the target area, the user can see the relationship between historical law enforcement presence in or near the target area and the predicted risk of crime in the target area. For example, a first generated crime risk forecast for a first target area can indicate that the future crime risk in the first target area is relatively low and a second generated crime risk forecast for a second target area can indicate that the future crime risk in the second target area is relatively high. At the same, an indication of historical law enforcement presence in or near the first target area can indicate that the historical presence was relatively high and another indication of historical law enforcement presence in or near the second target area can indicate that the historical presence was relatively low. Based on conveying these forecasts and law enforcement presence indications to the user, the user may decide to re-allocate some of the patrols assigned to areas in or near the first target area to areas in or near the second target area. (see Col. 6-7). 
Dalton (U.S. PG Publication 20110191284) teaches temporal-influenced geospatial modeling system and method forecasts the likelihood of desirable and undesirable events. In one aspect, the present invention designates at least one temporal feature, determines an intensity function representing an expected value of event type instances corresponding to the temporal feature, determines a time window break associated with the intensity function and assesses whether the time window break is a critical time point for the event type. (see Abstract). In particular, Dalton discloses assisting in the forecasting occurrences of identifiable events and/or results. In one aspect, the present invention designates at least one temporal feature, determines an intensity function representing an expected value of event type instances corresponding to the temporal feature, determines a time window break associated with the intensity function and assesses whether the time window break is a critical time point for the event type. (see par. 007, 0099, 0100).  
Although Singha, Robertson and Dalton teaches the risk prediction elements of the claim, none of the cited prior art, singularly or in combination, teach or fairly suggest, the combination of, the computation of the distribution function, the spatial parameter, and the temporal parameter. 

Additionally, Examiner finds Komuten et al. (Japan Publication 2006092312A) teaches calculation of crime occurrence probability at an arithmetic object location based on a first value calculated by dividing a distance from the arithmetic object location to the nearest station by the number of offices in a town including the arithmetic object location and a second value calculated by dividing population in the town by the number of employees in the town, and displays the calculated crime occurrence probability on a display (see Abstract, Par. 0008-0023).  
Zhuang et al. (Zhuang et al., "Crime Hot Spot Forecasting: A Recurrent Model with Spatial and Temporal Information," 2017 IEEE International Conference on Big Knowledge (ICBK), 2017) teaches using historical data to build a deep recurrent predictive model (STNN) that can detect the spatio-temporal patterns and predict the crime hot spots in the near future by using a deep recurrent neural network architecture. More specifically, modelling the task of crime hot spot forecasting as a classification problem on the level of individual geographical areas, using official historical crime data for training and testing. Detecting a set of potential hot regions that are associated with the patterns of the hot spot mobility, which are helpful to remove noise, reduce the original cellular data to a more manageable size, and identify the potential cells contributing most to predict the hot spots in the near future.). However Komuten and Zhuang, individually and in combination, fail to teach the specific case of generating a plurality of combinations of a distribution function spatially and temporally representing a risk distribution in the target region, a spatial parameter of the distribution function, and a temporal parameter of the distribution function and using risk occurrence history data for each of the cells from among risk occurrence history data of the target region, and selecting one combination. Therefore, for at least these reasons, Claim 1 and Claim 2 (similarly Claim 9-10 &17-18) is eligible over the prior art. 

The dependent claims 3-8 and 11-16 are eligible under 35 U.S.C. 102 and 35 U.S.C. 103 because they depend on claim 1, claim 2 and claim 9 and claim 10 that is determined to be eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. 8949164B1 to Mohler – Abstract - Generally provided herein is a predictive policing system including at least one crime prediction server constructed to process historical crime data using a crime forecasting algorithm to produce a crime forecast assigning at least one geographic region to at least one crime type for use in crime prevention, deterrence, and disruption practices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.


Sincerely,
/CHESIREE A WALTON/Examiner, Art Unit 3624